Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered June 9, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.15 [5]; People v Gray, 86 NY2d 10; People v Tallarine, 223 AD2d 738; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the voluntariness of the defendant’s statements to the police, to disprove the defendant’s justification defense, and to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit or do not require reversal. Sullivan, J. P., Altman, Friedmann and McGinity, JJ., concur.